Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-149
             Lower Tribunal Nos. 20-147 AP & 17-19995 CC
                         ________________


          RM & Associates Consulting, Inc., a/a/o Eric Mesa,
                            Appellant,

                                     vs.

                  People’s Trust Insurance Company,
                               Appellee.


     An Appeal from the County Court for Miami-Dade County, Lody Jean,
Judge.

     Font & Nelson, PLLC, and Jose P. Font and Jaime Martin (Fort
Lauderdale), for appellant.

       Cole, Scott & Kissane, P.A., and Mark D. Tinker and Mary Lou Cuellar-
Stilo (Tampa); Brett Frankel, Jonathan Sabghir and Robert B. Gertzman
(Deerfield Beach), for appellee.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Express Damage Restoration, LLC v. Citizens Prop. Ins.

Corp., 320 So. 3d 305, 307-09 (Fla. 3d DCA 2021) (concluding that

emergency water mitigation services taken solely to protect against further

damage to the insured property are “Reasonable Repairs” that are covered

under the policy provision for “Additional Coverages”); Estate of Herrera v.

Berlo Indus., Inc., 840 So. 2d 272, 273 (Fla. 3d DCA 2003) (“[Appellant]

seeks to raise issues which were not raised in the trial court. However, issues

not presented in the trial court cannot be raised for the first time on appeal.

Thus, [appellant] is precluded from raising new arguments on appeal.)

(citation omitted).




                                      2